DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NADAUD et al. (US 2016/0194516) in view of NAKAJIMA et al. (US 2006/0201202).
Nadaud teaches a process for the manufacture of a substrate having a functional coating and a temporary coating. Nadaud teaches applying a temporary layer comprising a polymer on a glass substrate comprising a glass sheet (para. 0110-0111), then applying to the glass substrate coated with the temporary layer a treatment for the 
Nadaud teaches that the temporary layer is removed during a tempering heat treatment (para. 0132), however, Nadaud does not teach the specifics of the tempering heat treatment.
Nakajima teaches a method for producing a glass sheet with a coating. Nakajima teaches that the coated glass sheet undergoes thermal tempering steps of heating the coated glass sheet to a maximum temperature from 550 to 700 °C (para. 0054) and then cooling by blowing of air through nozzles (para. 0062).
It would have been obvious to one of ordinary skill in the art to modify the method of Nadaud to use the tempering steps of Nakajima because Nadaud teaches that the temporary layer is removed during a tempering heat treatment (para. 0132) and both Nadaud and Nakajima teach that the glass may be used for solar panels (Nadaud para. 0054, Nakajima para. 0070).
Regarding claim 2, Nakajima teaches the heating is carried out at a temperature of from 550 to 700 °C (para. 0054) which falls into the claimed range of greater than 550°C.
Regarding claim 5, Nadaud teaches the temporary layer has a thickness of between 1 and 50 micrometers (para. 0051) which falls into the claims range of between 1 and 100 micrometers.  
Regarding claim 6, Nadaud teaches the glass substrate comprises a functional coating, the temporary layer being applied on the functional coating (para. 0032-0033).  

Regarding claim 8, Nadaud teaches the functional coating is deposited by cathode sputtering assisted by a magnetic field and in that wherein the temporary layer is directly in contact with the functional coating (para. 0047).  
Regarding claim 9, Nadaud teaches the functional coating comprises at least one metal layer (para. 0054).  
Regarding claim 10, Nadaud teaches the functional coating comprises a stack of thin layers comprising an alternation of x metal layers based on silver or on a metal alloy containing silver and of (x+1) antireflective coatings, each antireflective coating comprising at least one dielectric layer, each metal layer being positioned between two antireflective coatings, x being greater than or equal to 1 (para. 0055).  
Regarding claim 11, Nadaud teaches the functional coating comprises an upper layer chosen from nitrides, oxides or oxinitrides of titanium and/or of zirconium and/or of hafnium (para. 0061) 
Regarding claims 12 and 13, Nakajima teaches the cooling produces a surface stress of the glass of from 20 to 250 MPa (para. 0063) which overlaps with the claimed ranges of greater than 40 MPa and greater than 90 MPa.
Regarding claim 14, Nadaud teaches the polymer is a polymer of a (meth)acrylate (para. 0031).  
Regarding claim 15, Nadaud teaches preparing a liquid composition comprising (meth)acrylate compounds chosen from monomers, oligomers, prepolymers or polymers comprising at least one (meth)acrylate functional group (para. 0038), applying 
Regarding claim 16, Nadaud teaches the liquid composition comprises less than 20% by weight of solvent (para. 0084) and has a viscosity of between 0.05 and 5 Pa·s at its application (para. 0088-89).  
Regarding claim 17, Nadaud teaches cutting up the glass substrate between the application of the temporary layer and the heating (para. 0044).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NADAUD et al. (US 2016/0194516) in view of NAKAJIMA et al. (US 2006/0201202) as applied to claim 1 above, and further in view of MEDWICK et al. (US 6,849,328).
Nadaud as modified by Nakajima teaches a process for the manufacture of a heat strengthened substrate having a functional coating.
Nadaud teaches that the glass substrate is used in low-emissivity applications (para. 0004).
Medwick teaches a substrate having a functional coating with removable protective coating. Medwick teaches that the glass substrate is used in low-emissivity applications (col. 1 lines 46-49). Medwick teaches that low emissivity is defined as emissivity less than 0.2 (col. 6 lines 19-21) which incorporates the claimed range of less than 10%. It would have been obvious to one of ordinary skill in the art that the glass substrate of modified Nadaud would have an emissivity less than 0.2 as taught by 
Regarding claim 4, Medwick teaches a normal emissivity of the substrate coated with the temporary layer is greater than a normal emissivity of the substrate before application of the temporary layer (col. 4 lines 15-26).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741